DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendments to the claims have been recorded.

Applicant’s arguments with respect to claims 
 have been considered but are moot because the arguments do not apply to the new references of Copeland and Duffy currently being used in the current rejection.

IDS has been acknowledged
See IDS statement below.

Claim interpretation
Claims have been amended to from “by means of” to ‘with’.  112(f) still applies see 112(f) section below.

Non-Statutory Double Patenting
Applicant argues that the co-pending patent is not owned or assigned to the assignee of the present application.  The rejection reads “and to prevent possible harassment by multiple assignees.” To address this exact circumstance.  Double patenting is proper as the rejection states “the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).” and there is a least one common inventor [Strandberg Stefan] between the two patents.
	Applicant may refer to MPEP 804 Chart II B AIA  for further clarifications. 


112 1st paragraph
Regarding random. “Randomly selected” is a key limitation of the presented claims. Applicant’s arguments of random is well known to those of ordinary skill in the controls art is persuasive and has been removed.  No argument of allowable subject mater can be given based on Applicant’s arguments of random as the Applicant has made it clear that “randomly selected” is well known to those of ordinary skill in the controls art. 
 
112 2nd

Regarding applicant’s arguments of “substantially constant”.  Applicant points to MPEP 2173.05(b) which states “where it provided enough certainty to one of skill in the art where read in the context of the invention”.  Examiner notes that both the boundary wire and the guide wire transmit a signal from underground to the sensors of the mower.  A wire that wire that transmits a signal is an antenna transmitting to a sensor receiver.   Signals are generated based on the “Right hand rule” and have a radius of transitions.  If there signal strength is high, or if the receiver is very sensitive, the radius can be vast i.e. miles.  Applicant’s claims are based on controlling a path of the robotic mower through a narrow passage which requires some tuning or precision that can not be derived form “substantially constant”.   Additionally, the signal may very vastly based on the impedance of the ground, i.e. wet, depth, ph balance (V/ph), mineral content, and proximity to farad elements i.e. rocks and fence.  Perticurlerly important when the ground impedance is .5 to 220 ohm which overlap the impedance of wire at .02 to 4 ohms.  Additional, signal propagation and escape form wire deplete exponentially (falling off proportional to d^4) as the leigh of the wire increases. 

102 Rejections
See newly provided art. 


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that use the word “means, with, using” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: predetermined poison, with a guide wire, and detecting, using the at least one sensor in claims 16 and 23. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. Examiner notes that the claims are not means pulse function, they are means defined by structure and has interpreted means of a guide wire to be a structure of a guide wire and means of the at least one sensor to be a structure of at least one sensor.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 (claim 10 as it depends on claim 1) and claim 13 (claim 13 depends on claim 12.  The signal source of claim 13 is defined in the speciation as a boundary wire) of U.S. Patent No. 8,938,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are the genus of the species claimed in the ‘318 patent.

	A patentee or applicant may disclaim or dedicated to the public the entire term, or any terminal part of the term of a patent. 35 U.S.C. 253.  The statue does not provide for a terminal disclaimer of only a specified claim or claims.  The terminal disclaimer must operate with respect to all claims in the patent.  MPEP 804.02.   


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 16 and 23; the limitation of “wherein the narrow passage is a passage preventing the mower from passing through by only relating to one single wire signal, wherein said one single wire signal is the boundary wire signal”.  Support for this limitation was not readily found in the original Specifications i.e. new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  

The term "substantially constant" in claims 18, 22, 25, 29 are a relative term which renders the claim indefinite.  The term "substantially constant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The term "differs from return journey to return journey to a charging station" in claim 19, 21, 26, and 28 is a relative term which renders the claim indefinite.  The claims state that the “control unit randomly selects the first predetermined threshold signal strength, such that the first signal strength that the robotic mower follows differs from return journey to return journey to a charging station in order to avoid creation of tracks on a lawn.”  The claim is unclear.  The claim seams to imply that each return journey to the charging station is different; and that the control unit randomly selects the first predetermined threshold signal strength.  How is each return journey different?  Is it based on the control unit randomly selected first predetermined threshold signal strength? If so the return journey should be based on a NEW ‘randomly’ selected first predetermined threshold.  The claims do not recite when the control unit randomly selects or what triggers the randomly selected threshold.  The claims as read clearly show that the “randomly selects the first predetermined threshold signal strength” is performed only once, yet the” journey to return journey to a charging station” is different. 

The term "narrow passage" in claims 18, 22, 25, 29 are not clearly defined terms which renders the claim indefinite.  The term "narrow passage" is not defined by the original claims [see new matter rejections], the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The closes definition that was found which was not clear even with the given example of “i.e. is controlled to be outside the delimited area A.” Looking at Fig.1 “area A” looks to be always inside the boundary wire 4. As such how can the controlled be outside the delimited area A?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 8,433,468 in view of Copeland US 20210046205.


1-15. (CANCELLED)
It is noted that the prior art of Johnson; the boundary sensor senses main boundary wire, outer boundary wire, and inner wire.  Techniques that apply to one wire may also apply to the other.  This is further reflected in Applicant’s claims as the claims change from guide wire to boundary wire with no additional limitation in the functionality. Additional, Applicant’s specification interchange the two wires as in para 5 “robotic mower follows a guide wire or a boundary wires”. 

Regarding claim 16, Johnson teaches a method for controlling a robotic mower to a predetermined position, with a guide wire within an area delimited by a boundary wire, said robotic mower comprising a control unit and at least one sensor, the method comprising: 

detecting, using the at least one sensor, a signal from the guide wire, (Johnson Fig.1 #119 boundary/inner wire sensors (Col. 3line 3) and Col. 4 line 25, sense coil may be an inductor that detects the magnetic field generated by the current flowing in the main or outer boundary wire and/or inner boundary wire.)

 following the guide wire at a first distance, (Johnson Col 9. Line 10; The vehicle control unit may use input from the boundary sensor to direct the traction wheel motors to follow a path along or at a specified distance parallel to the boundary wire.) wherein the first distance corresponds to a (Col.9 line 10; based on input from one boundary sensor on the robotic mower regarding strength) and 

wherein the control unit randomly selects the first signal strength each time the guide wire signal is detected, (Johnson Col. 1 line 25 The vehicle control unit directs a traction drive system to drive the robotic mower along a path offset a specified distance [based on input form sensor regarding strength] from the an outer boundary wire, and changes the specified distance randomly or incrementally, until the robotic mower reaches the charging station.) it is noted that 1) if the distance from the wire is increased and the mower must still follow the signal on the wire the signal is also decreased. 2) if the signal to be detected if decreased the distance to follow the guide wire must also be decreased.  Both examples are the same as the signal strength is inversely proportional to the distance from the signal. 

 detecting by means of the at least one sensor, a signal from the boundary wire, (Johnson Fig.1 #119 boundary sensors)

 following the boundary wire at a second distance, wherein the second distance corresponds to a given second signal strength that is sensed by the at least one sensor and wherein the control unit randomly selects the second signal strength each time the boundary wire signal is detected, (Johnson Col.1 line. 25; The vehicle control unit directs a traction drive system to drive the robotic mower along a path offset a specified distance [first, second…n] from the an outer boundary wire, and changes the specified distance randomly or incrementally [first, second…n].) As signal strength is inversely proportional to the distance from the signal.

 detecting that the first signal strength from the guide wire falls outside a first predetermined threshold signal strength, (Johnson Col.5 line 25-45 [at least three know types are listed] the boundary sensor circuit may include comparator form a Schmitt trigger [upper and lower voltage signals [signal strength] are both outside and centered on a threshold] OR; the robotic mower may have a plurality of boundary sensors 119, and most preferably three boundary sensors mounted at or near the front of the robotic mower and a fourth boundary sensor mounted at or near the back of the robotic mower. The vehicle control unit may receive input from each of the boundary sensors regarding strength of the signal from the main boundary wire to indicate proximity of the sensor to the wire. [the outer sensors are outside the threshold signal OR Delta difference left and right are outside.]; Also Col.10 line 50; the vehicle control unit may determine the desired offset from the boundary wire based on the random or incremented variable.) and  

Copeland further teaches repeating the following step (Copeland para 47; when [each time when] the battery needs charge), for enabling the robotic mower to pass through a narrow passage formed by the boundary wire (Copeland Fig.4 boundary wire 402 makes a narrow passage on left side of house and edge of yard), wherein the guide wire extends through the narrow passage, (Copeland Fig.4 guide wire 404 extend through the narrow passage on left side of house) and wherein the narrow passage is a passage preventing the mower from passing through by only relating to one single wire signal, (Copeland para 47; When the battery 108 needs a charge, upon detecting the guide wire 404 the autobot 102 will follow the guide wire 404 back to the charging station 406. ) wherein said one single wire signal is the boundary wire signal.  (Copeland Fig.4 boundary wire 402 is a single wire signal).  
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Johnson in view of Copeland for the purpose of the autobot to find its way back to the docking station be recognizing the presence of the aforementioned guide wire; such that the claimed invention as a whole would have been obvious. 

Regarding claim 17, Johnson and Copeland teach all of the limitations of claim 16 and further teaches, wherein the robotic mower continues to move towards the guide wire, after the signal from the guide wire has been detected, until the first predetermined threshold signal strength corresponding to the first signal strength is reached. (Johnson Col.9 line 5; The vehicle control unit may use this system based on input from one boundary/inner sensor on the robotic mower regarding strength of the signal from the main boundary wire to indicate proximity of the sensor to the wire. use input from the boundary sensor to direct the traction wheel motors to follow a path along or at a specified distance parallel [predetermined threshold is reached based on input for sensor to follow a parallel path] to the boundary wire.) Also (Col.9 line 25; the vehicle control unit determines if the error or deviation from the specified distance has decreased, by comparing the boundary sensor input to one or more previous boundary sensor inputs)

Regarding claim 18, Johnson and Copeland teach all of the limitations of claim 16 and further teaches, wherein the robotic mower follows the guide wire by controlling the robotic mower such that the first signal strength that is sensed by the at least one sensor is substantially constant. (Col.9 line 5; The vehicle control unit may use this system based on input from one boundary sensor on the robotic mower regarding strength of the signal from the main boundary wire to indicate proximity of the sensor to the wire. use input from the boundary sensor to direct the traction wheel motors to follow a path along or at a specified distance parallel [predetermined threshold is reached based on input for sensor to follow a parallel path the signal must be substantially constant] to the boundary wire.) Also (Col.9 line 25; the vehicle control unit determines if the error or deviation from the specified distance has decreased, by comparing the boundary sensor input to one or more previous boundary sensor inputs)

Regarding claim 19, Johnson and Copeland teach all of the limitations of claim 16 and further teaches, wherein the control unit randomly selects the first predetermined threshold signal strength, such that the first signal strength that the robotic mower follows differs from return journey to return journey to charging station in order to avoid creation of tracks on a lawn. (Abstract; The vehicle control unit changes the specified distance randomly or incrementally [first, second, …n; time to time; each time] so that the robotic mower does not take the same path to the charging station each time.)

Regarding claim 20, Johnson and Copeland teach all of the limitations of claim 16 and further teaches, wherein the robotic mower continues to move towards the boundary wire, after the signal from the boundary wire has been detected, until a second predetermined threshold signal strength corresponding to the second signal strength is reached. (Col.1 line. 25; The vehicle control unit directs a traction drive system to drive the robotic mower along a path offset a specified distance [first, second…n] from the an outer boundary wire, and changes the specified distance randomly or incrementally [first, second…n].)

Regarding claim 21, Johnson and Copeland teach all of the limitations of claim 20 and further teaches, wherein the control unit randomly selects the second predetermined threshold signal strength, such that the second signal strength that the robotic mower follows differs from return journey to return journey to a charging station in order to avoid creation of tracks on a lawn. (Abstract; The vehicle control unit changes the specified distance randomly or incrementally [first, second, …n; time to time; each time] so that the robotic mower does not take the same path to the charging station each time.)

Regarding claim 22, claim 22 is rejected using the same rejections as made to claim 18.  Additionally, It is noted that the prior art of Johnson; the boundary sensor senses main boundary wire, outer boundary wire, and inner wire.  Techniques that apply to one wire may also apply to the other.  This is further reflected in Applicant’s claims as the claims change from guide wire to boundary wire with no additional limitation in the functionality. Additional, Applicant’s specification interchange the two wires as in para 5 “robotic mower follows a guide wire or a boundary wires”. 

Regarding claim 23, claim 23 is rejected using the same rejections as made to claim 16.  
Regarding claim 24, claim 24 is rejected using the same rejections as made to claim 17.  
Regarding claim 25, claim 25 is rejected using the same rejections as made to claim 18.  Regarding claim 26, claim 26 is rejected using the same rejections as made to claim 19.  Regarding claim 27, claim 27 is rejected using the same rejections as made to claim 20.  Regarding claim 28, claim 28 is rejected using the same rejections as made to claim 21.  Regarding claim 29, claim 29 is rejected using the same rejections as made to claim 22.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Copeland teach as applied to claim above, and further in view of Duffy US 20190248007.

Regarding claim 30, Johnson and Copeland teaches all of the limitations of claim 16 and further teaches (Johnson Fig.16, Execute local area coverage). However Duffy explicitly teaches a memory in the form of a non-transitory medium, said memory storing computer program code, the computer program code capable of implementing the method according to claim 16. (Duffy para 120; the robot described herein may use a guide wire or other boundary indicating device as part of its mapping and localization programming).  
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Johnson and Copeland teach in view of Duffy for the purpose of mapping comprises a learning program instantiated within the control module such that the claimed invention as a whole would have been obvious. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664